DETAILED ACTION
	This final office action is in response to amendments filed on 7/28/22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obie et al., US Patent Application Publication no. 2018/0136705 [Obie].
Regarding claim 29, Obie discloses system comprising: 
a connector capable of being connected to a device to provide power to the device from one or more power sources [Accessory Interface 210 and corresponding connector 211 in Figure 2 are used to exchange data signals and power between a host computing device and an accessory device, paragraph 0027]; and 
a host controller [Power Controller 112 in Figure 2] configured to: 
allocate a power allocation to the device [power controller 112 implements a power scheme to manage the direction and current limits of power flow between the host computing device and the accessory device, paragraphs 0031-0032]; 
receive, from the device, using the connector, a measurement of a power consumption of the device [the accessory device reports power management conditions of the accessory device, such as power loads being serviced, to power controller 112, paragraph 0048]; 
modify, based on the measurement, the power allocation to the device [power controller 112 modifies the direction or current limits of power flow between the host computing device and the accessory device based on the reported accessory device power conditions, paragraphs 0049 and 0050].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14-21 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroi, US Patent Application Publication no. 2019/0138072, in view of Ghosh et al., US Patent Application Publication no. 2020/0393885 [Ghosh].
Regarding claims 1 and 14, Kuroi discloses a system comprising: 
a connector capable of being connected to a device to provide power to the first device from one or more power sources [USB port, paragraph 0028-0029]; and 
a host controller configured to: 
allocate a power allocation to the device, wherein the power allocation comprises a first amount of power, wherein the first amount of power comprises baseline power [a USB power source device determines a maximum power that can be supplied from the USB power source device and after a negotiation with a USB power sink device supplies the determined maximum power to the USB power sink device, paragraphs 0041-0042 and 0087-0091.  Specifically, device Sink_C is supplied a baseline power of 15W, paragraphs 0090-0091]; 
receive, from the device, a request for a second amount of power, wherein the second amount of power comprises boost power [when surplus available power is detected by the USB power source device, a subsequent negotiation with the USB power sink device is performed in which the USB power sink device requests a second amount of power, paragraphs 0094, 0098 and 0099.  Specifically, device Sink_C requests 45W boost power, paragraph 0099]; 
determine an amount of surplus power available from one or more power sources [detecting surplus power, paragraphs 0095, 0098 and 0099]; and 
send, to the device, based on the request for the second amount of power, an offer for an amount of power based, at least in part, on the amount of surplus power [the USB power source device notifies the USB power sink device of the new maximum power that can be supplied which is based on the detected surplus power, paragraph 0099].
Kuroi, as described above, discloses performing a negotiation between the USB power source device and the USB power sink device, Sink_C, when surplus power is available [paragraphs 0098-0099].  Kuroi discloses a specific case in which the amount of power available (i.e. surplus power added to the power currently supplied to the USB power sink device, Sink_C) is equal to the amount of power requested by the USB power sink device, Sink_C [paragraphs 0095, 0099 and 0103].  Kuroi further discloses that the requested power and the available power may be different [paragraphs 0095 and 0103], but does specifically disclose a case in which the power offered by the USB power source device is less than the power requested by the USB power sink device, Sink_C.  Like Kuroi, Ghosh discloses a system including a USB power source device and a USB power sink device in which power is allocated to the USB power sink device based on power available from the USB power source device.  Specifically, Ghosh discloses a first usage situation in which 50 W of power is available from the USB source device to supply to all connected USB source devices and 25 W is allocated to USB source device 112A [Table 8, paragraph 0051].  Ghosh further discloses a second usage situation in which 100 W of power is available from the USB source device to supply to all connected USB source devices, 100 W is requested by USB source device 112A and 60 W is allocated to USB source device 112A [Table 6, paragraph 0049].  Since it was known in the art before the effective filing date of the claimed invention for a USB host device to initially supply a first amount of power to a power sink device when a first amount of supply power is available and to supply a second amount of power that is greater than a the first amount of power, but less than a requested amount of power when a second greater amount of supply power, it would have been obvious to one of ordinary skill in the art to apply the Kuroi teachings to usage situations, such as those described by Ghosh.
Regarding claim 2, Kuroi further discloses accepting, by the device, the offer for the third amount of power [paragraph 0100].
Regarding claim 3, Kuroi further discloses negotiating, by the host and the device, the first amount of power [paragraphs 0041-0042 and 0087-0091].
Regarding claim 4, Kuroi further discloses modifying at least a portion of the power allocation based on the third amount of power [paragraph 0100].
Regarding claim 5, Kuroi further discloses that the device comprises a first device, and the connector comprises a first connector, the method further comprising reallocating at least a portion of the power allocation to a second device coupled to the one or more power sources using a second connector [USB ports, paragraph 0028-0029].
Regarding claim 6, Kuroi further discloses that the power allocation is allocated to the device for an operation [USB power sink devices inherently perform operations using the received power];
Regarding claim 7, Kuroi further discloses determining a status of the operation; and modifying the power from the device based on determining the status of the operation [paragraphs 0094 and 0098-0099].
Regarding claim 8, Kuroi and Ghosh do not disclose that the power consumed by the device while performing operations is monitored by the device.  Examiner takes official notice that bus powered devices conventionally included power metering circuitry for measuring power consumption and reporting the power consumption to a host.  Accordingly, it would have been obvious to one of ordinary skill in the art to include conventional power metering and reporting functionality in the Kuroi and Ghosh USB power sink devices.
Regarding claim 9, Kuroi further discloses that the status of the operation is determined, at least in part, by the host [paragraphs 0093-0094].
Regarding claim 10, Kuroi further discloses adjusting the power allocation based on the power consumption of the device [paragraph 0098].
Regarding claim 11, Kuroi further discloses that the device comprises a first device, the connector comprises a first connector, and the power allocation comprises a first power allocation, the method further comprising: coupling a second device to the host using a second connector arranged to provide power to the second device from one or more power sources; and allocating a second power allocation to the second device [USB ports, paragraphs 0028-0029 and 0087-0091].
Regarding claims 15 and 25, Kuroi further discloses that the first amount of power comprises a baseline amount of power [the power that is allocated at the initial insertion of the USB power sink device in a USB port, paragraph 0092].
Regarding claim 16, Kuroi and Ghosh do not disclose that the baseline amount of power is determined, at least in part, on the type of connector.  Examiner takes official notice that different bus types (each using different connectors) support different baseline power requirements for bus powered devices.  Accordingly, it would have been obvious to one of ordinary skill in the art to determine the baseline amount of power in Kuroi and Ghosh based, at least in part, on the type of bus that is being used.
Regarding claim 17, Kuroi and Ghosh does not disclose that the baseline amount of power is determined, at least in part, by one or more presence detect pins on the connector.  Examiner takes official notice that presence detect pins were conventionally used to identify bus devices and their operating parameters before the effective filing date of the claimed invention.  Accordingly, it would have been obvious to one of ordinary skill in the art to determine baseline power of devices connected based on one or more presence detect pins.
Regarding claim 18, Kuroi further discloses that the baseline amount of power is determined, at least in part, by communicating with the device through the connector [negotiation, paragraphs 0087-0091].
Regarding claim 19, Kuroi further discloses that the host controller comprises a host central processing unit running an application [manager 103 performs the control functions of the USB power source device, paragraph 0060].
Regarding claims 20 and 21, Kuroi and Ghosh do not disclose that controller is a baseboard management controller.  Examiner takes official notice that baseboard management controllers were conventionally incorporated in computer systems before the effective filing date of the claimed invention to manage power allocated to connected devices.  Accordingly, it would have been obvious to one of ordinary skill in the art to use a baseboard management controller as the controller in Kuroi and Ghosh.
Regarding claim 26, Kuroi further discloses adjusting the baseline portion of the power allocation [power is reallocated based on power surplus changes, paragraph 0098].
Regarding claims 27 and 28 Kuroi further discloses that the third amount of power comprises a boost portion based, at least in part, on the amount of surplus power available from the one or more power sources and adjusting the power allocation based on the boost portion of the third amount [paragraphs 0095, 0098 and 0103].

Response to Arguments
Applicant’s arguments with respect to claim 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that during the 7/27/22 interview, Examiner indicated that amendments clarifying the claim language of claim 1 to reflect that the device initiates the negotiation with the host to request the second amount of power would overcome the current rejection [see Issues Discussed in the 8/2/22 Interview Summary].  The 7/28/22 amendments to claims 1 and 14 do not clarify the claim language to reflect that the device initiates the negotiation with the host to request the second amount of power.
Applicant's arguments with respect to claims 1 and 14 have been fully considered but they are not persuasive.  Applicant argues that the combination of Kuroi and Ghosh does not disclose that the first amount of power comprises baseline power and the second amount of power comprises boost power.  Examiner disagrees.  Paragraph 0023 of Applicant’s Specification defines boost power as additional power above a device’s normal or baseline power.  Therefore, boost power is interpreted as an amount of power that is greater than baseline power.  Kuroi discloses a device, Sink_C, that is supplied 15W to perform operations after an initial power negotiation, paragraphs 0090-0091.  The 15W corresponds to baseline power.  Kuroi further discloses that device Sink_C requests 45W during a second power negotiation, paragraph 0099.  The 45W is greater than 15W and corresponds to boost power.  Therefore, the combination of Kuroi and Ghosh does disclose that the first amount of power is a baseline power and the second amount of power is a boost power.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        November 4, 2022